FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 18, 2021

                                     No. 04-21-00224-CV

         IN THE INTEREST OF D.A., A.A.R., C.P.R., C.P.R., Z.C., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01496
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       Extension of Time to File Kristin Anderson's Notification of Late Reporter's Record is
hereby NOTED. Time is extended until June 21, 2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court